Exhibit 10.2

 
FIRST AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER
 
FIRST AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER (hereinafter referred to
as the “Amendment”) executed to be effective as of December 19, 2006, by and
among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain
subsidiaries of Borrower, as Guarantors (in such capacity, “Guarantors”), the
LENDERS party hereto (the Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in its such capacity, “Administrative Agent”). Unless the
context otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have entered
unto that certain Credit Agreement, dated as of May 25, 2006, (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, Borrower has requested that Administrative Agent and Lenders amend the
Credit Agreement to, among other things, (i) permit the incurrence of additional
Indebtedness under the Second Lien Facility, (ii) modify the Leverage Ratio, and
(iii) redetermine the Borrowing Base and Conforming Borrowing Base; and
 
WHEREAS, Administrative Agent and Lenders have agreed to do so on the terms and
conditions hereinafter set forth;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders, hereby agree as follows:
 
SECTION 1.  Amendments to Credit Agreement. Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 3 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1  Additional Definitions. The following definition shall be and hereby is
added to Section 1.01:
 
“First Amendment Effective Date” means December 19, 2006.
 
1.2  Amended Definition. The following definition in Section 1.01 of the Credit
Agreement shall be and hereby is amended in its entirety to read as follows:
 
“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) other than the Permitted Investors shall own,
directly or indirectly, beneficially or of record, shares representing more than
fifty percent (50%) of the aggregate ordinary voting power represented by the
issued and outstanding capital stock of the Borrower, (b) a majority of
 
1

--------------------------------------------------------------------------------



the seats (other than vacant seats) on the board of directors of the Borrower
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated,
or (c) any change in control (or similar event, however denominated) with
respect to the Borrower shall occur under (and not be waived in accordance with)
and as defined in the Second Lien Credit Agreement or any indenture or other
loan or credit agreement or any other debt instrument evidencing any Material
Indebtedness to which the Borrower is a party.
 
1.3  Borrowing Base Adjustments. Section 3.05 of the Credit Agreement shall be
and hereby is amended in its entirety to read as follows:
 
(a) In the event the Redetermination of the Borrowing Base is not made on or
prior to May 1, 2007 as a result of the Borrower failing to comply with the
requirements of this Article III with respect to such Redetermination on the
dates required without giving effect to any grace or cure period provided in
Article IX with respect to any such failure, the Borrowing Base shall be reduced
by $1,690,000 on May 1, 2007 and on the first date of each month thereafter (the
“Monthly Reduction”) until the Borrowing Base is otherwise redetermined pursuant
to this Article III.
 
(b) In the event the outstanding principal balance of the Indebtedness under the
Second Lien Facility exceeds $225,000,000 at any time after the First Amendment
Effective Date, the Borrowing Base then in effect shall be reduced by $1.00 for
every $4.00 of such additional Indebtedness as of the date such additional
Indebtedness is incurred.
 
1.4  Investment and Holding Company Status. Section 4.08 of the Credit Agreement
shall be and hereby is amended in its entirety to read as follows:
 
Investment Company Status. Neither the Borrower nor any Restricted Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
1.5  Financial Statements; Other Information. Section 6.01(f) of the Credit
Agreement shall be and hereby is amended in its entirety to read as follows:
 
(f) together with the Reserve Reports required under clause (e) above, (i) a
report, in reasonable detail, setting forth the Swap Agreements then in effect,
the notional volumes of and prices for, on a monthly basis and in the aggregate,
the Crude Oil and Natural Gas for each such Swap Agreement and the term of each
such Swap Agreement; (ii) if requested by Administrative Agent in writing, a
true and correct schedule of the Mortgaged Properties, (iii) if requested by
Administrative Agent in writing, the percentage of the Engineered Value of the
Borrowing Base that the Mortgaged Properties represent and (iv) a description of
the additional Oil and Gas Interests, if any, to be mortgaged by the Credit
Parties to comply with Section 6.09 and the Engineered Value thereof;
 
1.6  Maintenance of Properties; Insurance. Section 6.05 of the Credit Agreement
shall be and hereby is amended in its entirety to read as follows:
 
2

--------------------------------------------------------------------------------




Maintenance of Properties; Insurance. The Borrower will, and will cause each
Restricted Subsidiary and use commercially reasonable efforts to cause each
operator of Borrowing Base Properties to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted. The Borrower shall maintain in effect all
insurance required by this Agreement and the Collateral Documents, and the
Borrower agrees to comply with the representations and warranties set forth in
Section 4.16. Upon the written request of the Administrative Agent, the Borrower
agrees to (a) promptly provide the Administrative Agent with certificates or
binders evidencing such insurance coverage on an annual basis, (b) promptly
furnish the Administrative Agent with copies of all renewal notices and copies
of receipts for paid premiums, and (c) promptly provide the Administrative Agent
with certificates or binders evidencing insurance coverage pursuant to all
renewal or replacement policies of insurance.
 
1.7  Mortgages. Section 6.09 of the Credit Agreement shall be and hereby is
amended in its entirety to read as follows:
 
Mortgages. No later than April 2, 2007, and from time to time as requested by
the Administrative Agent and in any event to the extent required under the
Intercreditor Agreement, the Borrower will, and will cause each Guarantor to,
execute and deliver to the Administrative Agent, for the benefit of the Secured
Parties, Mortgages in form and substance reasonably acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect a valid first priority Lien, subject only to Permitted
Liens, in (a) not less than eighty percent (80%) of the Engineered Value of all
Borrowing Base Properties (excluding any Oil and Gas Interests in the area known
as the Camp Hill Field in Anderson County, Texas) and (b) not less than eighty
percent (80%) of the Engineered Value of the Borrower’s and each Guarantor’s Oil
and Gas Interests in the area known as the Camp Hill Field in Anderson County,
Texas.
 
1.8  Title Data. Section 6.10 of the Credit Agreement shall be and hereby is
amended in its entirety to read as follows:
 
Title Data. As soon as available and in any event no later than April 2, 2007,
the Borrower will, and will cause each Guarantor to, deliver to the
Administrative Agent such opinions of counsel and other evidence of title as the
Administrative Agent shall deem reasonably necessary or appropriate to verify
(i) such Credit Party’s title to not less than seventy-five percent (75%) of the
Engineered Value of the Borrowing Base Properties (excluding any Oil and Gas
Interests in the area known as the Camp Hill Field in Anderson County, Texas),
(ii) such Credit Party’s title to not less than fifty percent (50%) of the
Engineered Value of the Oil and Gas Interests in the area known as the Camp Hill
Field in Anderson County, Texas and (iii) the validity, perfection and priority
of the Liens created by the Mortgages and such other matters regarding the
Mortgages as Administrative Agent shall reasonably request. The Borrower will,
and will cause each Guarantor to, use commercially reasonable efforts to deliver
to the Administrative Agent, or its counsel on or before April 2, 2007,
reasonably satisfactory evidence demonstrating that the Borrower or such
Guarantor, as the case may be, has performed all of the title curative actions
described on Schedule 6.10. To the extent any such title curative
 
3

--------------------------------------------------------------------------------




action is not performed on or before April 2, 2007, the Administrative Agent
may, in its reasonable discretion, reduce the Borrowing Base to account for such
failure to perform such title curative action and such reduction shall be
restored upon the performance of such title curative action to the reasonable
satisfaction of the Administrative Agent.
 
1.9  Permitted Indebtedness. Section 7.01(h) of the Credit Agreement shall be
and hereby is amended in its entirety to read as follows:
 
(h) subject to any adjustment to the Borrowing Base and Conforming Borrowing
Base required under Section 3.05, Indebtedness under the Second Lien Facility,
including Guarantees thereof by the Restricted Subsidiaries, in an aggregate
principal amount not to exceed $225,000,000 at any time outstanding;
 
1.10  Fundamental Changes. Section 7.04(c) of the Credit Agreement shall be and
hereby is amended in its entirety to read as follows:
 
(c) subject to the prior written consent of the Required Lenders, any other
Disposition of Borrowing Base Properties, provided that no such consent is
required if (i) the Borrower delivers prior written notice of such Disposition
to the Administrative Agent at least thirty (30) days prior to the date of such
Disposition, or such shorter period of time agreed to by the Administrative
Agent, specifying the Borrowing Base Properties to be included in such
Disposition, the proposed closing date for such Disposition and the
consideration to be received by the Borrower and any Guarantors, as the case may
be, as a result of such Disposition, and (ii) the Credit Parties prepay the
Borrowings pursuant to Section 2.10(b) in an amount sufficient to eliminate any
Borrowing Base Deficiency as determined by the Required Lenders after the
receipt of such notice by the Administrative Agent and in such Lenders’ complete
and sole discretion using such methodologies, assumptions and discount rates as
such Lenders customarily use in assigning collateral value to Oil and Gas
Interests as of such date of determination;
 
1.11  Fair Market Value. The proviso at the end of Section 7.04 of the Credit
Agreement shall be and hereby is amended in its entirety to read as follows:
 
provided, however, that any Disposition pursuant to clauses (b) through (g)
shall be for fair market value.
 
1.12  Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.05(j)
of the Credit Agreement shall be and hereby is amended in its entirety to read
as follows:
 
(j) investments made pursuant to the requirements of farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar or customary arrangements entered into the
ordinary course of business (including advances to operators under operating
agreements entered into by the Borrower in the ordinary course of business);
provided that any such single investment in excess of $5,000,000 shall be
approved by the Board of Directors of the Borrower.
 
4

--------------------------------------------------------------------------------




1.13  Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.05(l)
of the Credit Agreement shall be and hereby is amended to delete the word “and”
from the end of such section.
 
1.14  Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.05(m)
of the Credit Agreement shall be and hereby is amended in its entirety to read
as follows:
 
(m) investments, loans, advances and acquisitions the consideration for which
consists solely of (A) Equity Interests of the Borrower or (B) the net cash
proceeds of a substantially contemporaneous issuance of Equity Interest of the
Borrower; and
 
1.15  Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.05 of
the Credit Agreement shall be and hereby is amended by adding the following as
clause (n) at the end of such section.
 
(n) any other investments in any Person having an aggregate fair market value
(measured on the date each such investment was made and without giving effect to
subsequent changes in value), when taken together will all other investments
made pursuant to this clause (n) do not exceed $5,000,000.
 
1.16  Leverage Ratio. Section 7.12(b) of the Credit Agreement shall be and
hereby is amended in its entirety to read as follows:
 
(b) Leverage Ratio.
 
 
(i) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending June 30, 2006, of (A) Total Net Debt as of the end of such
fiscal quarter, to (B) Consolidated EBITDAX for the trailing four (4) fiscal
quarter period ending on such date, to be greater than 3.50 to 1.0.
 
 
(ii) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending September 30, 2006, of (A) Total Net Debt as of the end of
such fiscal quarter to (B) Consolidated EBITDAX for the trailing four (4) fiscal
quarter period ending on such date, to be greater than 3.25 to 1.00.
 
 
(iii) The Borrower will not permit the ratio, determined as of the end of any
fiscal quarter ending on or after December 31, 2006, through and including
December 31, 2007, of (A) Total Net Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 3.75 to 1.00.
 
 
(iv) The Borrower will not permit the ratio, determined as of the end of any
fiscal quarter ending on or after March 31, 2008, of (A) Total Net Debt as of
the end of such fiscal quarter to (B) Consolidated EBITDAX for the trailing four
fiscal quarter period ending on such date, to be greater than 3.25 to 1.00.
 
5

--------------------------------------------------------------------------------




For purposes of determining the Borrower’s compliance with this Section 7.12(b),
Consolidated EBITDAX shall not include the net revenue attributable to any
assets that are subject to a Lien granted to secure the Non-Recourse Debt.
 
1.17  Events of Default. Article IX, paragraph (d) of the Credit Agreement shall
be and hereby is amended in its entirety to read as follows:
 
(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) Section 6.02, and such
failure shall continue unremedied for a period of ten (10) days after the
occurrence thereof, (ii) Section 6.01 and Section 6.05 (with respect to
insurance), and such failure shall continue unremedied for a period of ten (10)
days after notice of such failure from the Administrative Agent to Borrower or
(iii) Section 6.03 (with respect to the Borrower or any Restricted Subsidiary’s
existence), Section 6.08, or in Article VII.
 
1.18  Events of Default. Article IX, paragraph (e) of the Credit Agreement shall
be and hereby is amended in its entirety to read as follows:
 
(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in (i) this Agreement (other than
those specified in clause (a), (b) or (d) of this article) and such failure
shall continue unremedied for a period of thirty (30) days after notice of such
failure from Administrative Agent to Borrower or (ii) any other Loan Document
and such failure shall continue unremedied for a period of twenty (20) days
after notice of such failure from Administrative Agent to Borrower;
 
1.19  Redetermined Borrowing Base; Conforming Borrowing Base. This Amendment
shall constitute a notice of the redetermination of the Borrowing Base and the
Monthly Reduction pursuant to Section 3.03 of the Credit Agreement and
Administrative Agent hereby notifies Borrower that, upon the funding of the
additional Indebtedness under the Second Lien Facility pursuant to the amendment
thereto in the form attached hereto as Exhibit “A”, the redetermined Borrowing
Base is $54,250,000, and the redetermined Conforming Borrowing Base is
$46,750,000.
 
1.20  Consent to Second Lien Amendment. Administrative Agent and Lenders hereby
consent to the amendment of the Second Lien Credit Agreement in the form
attached hereto as Exhibit “A”.
 
SECTION 2.  Waiver. Borrower has failed to comply with the covenants set forth
in Sections 6.09 and 6.10 of the Credit Agreement. As requested by Borrower, the
Lenders (or at least the required percentage thereof) hereby waive the Event of
Default pursuant to Article IX, clause (e) of the Credit Agreement arising as a
result of Borrower’s failure to comply with the covenants set forth in Sections
6.09 and 6.10 of the Credit Agreement. The foregoing waiver is expressly limited
as follows: (a) such waiver is limited to Sections 6.09 and 6.10 for the period
prior to the First Amendment Effective Date, (b) such waiver shall not be
applicable to any provision of the Credit Agreement or any other Loan Document
other than Sections 6.09 and 6.10 of the Credit Agreement, and (c) such waiver
is a limited, one-time waiver, and nothing contained herein shall obligate any
Lender to grant any additional or future waiver of Sections 6.09 and 6.10 of the
 
6

--------------------------------------------------------------------------------




Credit Agreement for any other period or grant any additional or future waiver
of any other provision of the Credit Agreement or any other Loan Document.
 
SECTION 3.  Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the waiver contained in Section 2 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.
 
3.1  Execution and Delivery. Each Credit Party, each Lender and the
Administrative Agent shall have executed and delivered this Amendment.
 
3.2  Amendment of Second Lien Credit Agreement. Borrower, Guarantors, the
lenders party thereto and Credit Suisse, Cayman Islands Branch, as
Administrative Agent for such lenders, shall have executed and delivered an
amendment to the Second Lien Credit Agreement dated as of the date hereof in the
form attached hereto as Exhibit “A” and the conditions to its effectiveness
shall have been satisfied.
 
3.3  No Default. No Default shall have occurred and be continuing or shall
result from effectiveness of this Amendment or the amendment to the Second Lien
Credit Agreement.
 
3.4  No Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2005.
 
3.5  Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 4.  Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, the Borrower hereby represents and warrants to the
Lenders as follows:
 
4.1  Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of the
Borrower contained in the Credit Agreement or in any of the other Loan Documents
is true and correct in all material respects as of the First Amendment Effective
Date (except to the extent such representations and warranties specifically
refer to an earlier date).
 
4.2  Corporate Authority; No Conflicts. The execution, delivery and performance
by the Borrower (to the extent a party hereto or thereto) of this Amendment and
all documents, instruments and agreements contemplated herein are within
Borrower’ corporate or other organizational powers, have been duly authorized by
necessary action, require no action by or in respect of, or filing with, any
court or agency of government and do not violate or constitute a default under
any provision of any applicable law or other agreements binding upon Borrower or
result in the creation or imposition of any Lien upon any of the assets of
Borrower except for Permitted Liens and otherwise as permitted in the Credit
Agreement.
 
4.3  Enforceability. This Amendment constitutes the valid and binding obligation
of Borrower enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and
 
7

--------------------------------------------------------------------------------




(ii) the availability of equitable remedies may be limited by equitable
principles of general application.
 
SECTION 5.  Miscellaneous.
 
5.1  Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. Borrower hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of Borrower under the
Credit Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof.
 
5.2  Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3  Legal Expenses. Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
5.4  Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. However, this Amendment shall bind no party until Borrower, the
Lenders, and the Administrative Agent have executed a counterpart. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.
 
5.5  Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6  Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
 
[Remainder of page intentionally blank]
 


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused the First Amendment to Credit
Agreement, Consent and Waiver to be duly executed by their respective authorized
officers to be effective as of the date first above written.
 

        BORROWER:       CARRIZO OIL & GAS, INC.  
   
   
    By:  
/s/ Paul F. Boling
  Name: Paul F. Boling   Title:Vice President and Chief Financial Officer

 

       
GUARANTORS:
      CCBM, INC.  
   
   
    By:  
/s/ Paul F. Boling
  Name: Paul F. Boling  
Title: Vice President

 

       
CCLR, INC.
 
   
   
   
By:   
/s/ Paul F. Boling
 
Name: Paul F. Boling
 
Title: Vice President

 

       
ADMINISTRATIVE AGENT AND
LENDER:
     
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and as
Administrative Agent
 
   
   
   
By:   
/s/ Charles Kingswell-Smith
 
Name: Charles Kingswell-Smith
 
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF SECOND LIEN CREDIT AGREEMENT AMENDMENT
 



--------------------------------------------------------------------------------

